 Case 1:19-cv-00081-NT Document 26 Filed 06/26/19 Page 1 of 16                     PageID #: 82



                            UNITED STATES DISTRICT COURT
                                 DISTRICT OF MAINE

MATHIEW LOISEL,                          *
Individually and on behalf of a class of *
similarly situated persons               *
                                         *
    Plaintiff                            *
                                         *
v.                                       *
                                         *
ROBERT CLINTON, M.D.,                    *
                                         *
RICHARD LIBERTY,                         *         CIVIL ACTION NO. 1:19-cv-00081-NT
                                         *
WELLPATH, LLC,                           *
                                         *
MAINE            DEPARTMENT          OF *
CORRECTIONS,                             *
                                         *
RANDALL LIBERTY,                         *
Commissioner of Maine Department of *
Corrections,                             *
                                         *
And                                      *
                                         *
                                         *
MATTHEW MAGNUSSON,                       *
Warden of Maine State Prison,            *
                                         *
    Defendants                           *

                      AMENDED COMPLAINT
(DEMAND FOR JURY TRIAL, INJUNCTIVE RELIEF, AND CLASS CERTIFICATION
                            REQUESTED)

       Plaintiff Mathiew Loisel (“Loisel”), by and through counsel, on behalf of himself and

others similarly situated, asks this Court to require the State of Maine’s corrections officials and

their contracted medical providers to end the practice of withholding curative treatment to

inmates with chronic Hepatitis C virus (“HCV”), as follows:
 Case 1:19-cv-00081-NT Document 26 Filed 06/26/19 Page 2 of 16                     PageID #: 83



                                       INTRODUCTION

       1.      Plaintiff Loisel and the class he seeks to represent are inmates in the custody of

the Department of Corrections (“DOC”) who have been diagnosed with chronic HCV. Chronic

HCV is a highly communicable and progressive disease that, if left untreated, scars the liver and

can cause, among other things, cancer, portal hypertension, excruciating pain, and death.

       2.      The standard of care for chronic HCV is an 8 to 12-week course of daily oral

medications known as direct-acting antivirals (“DAA”). A course of DAAs has few side effects

and achieves a cure in more than 90 percent of cases.

       3.      Wellpath, LLC (“Wellpath”), acting on behalf of the Maine State Prison (“MSP”)

and the DOC, routinely and systematically fails to provide adequate medical care to incarcerated

individuals in Maine. Loisel, on behalf of himself and similarly situated individuals, files this

lawsuit to ensure that he and other inmates receive the medical care they require, and to which

they are entitled under federal law and the United State Constitution.

       4.      Defendants have a policy or practice that requires inmates with chronic HCV to

wait until their disease has progressed to the point where they have permanent liver damage

before they are eligible for DAA treatment.

       5.      Defendants’ policy or practice denies DAA treatment to Loisel and hundreds of

other inmates with chronic HCV. There is no medical rationale for denying Plaintiff and other

similarly situated individuals life-saving treatment; Defendants’ only rationale is that it saves

them money, at least in the short term. The policy is not only cruel; it also facilitates the spread

of a dangerous and costly epidemic.

       6.      Defendants’ denial of necessary medical care to Loisel and other members of the

Class violates their right to be free from discrimination based upon a disability as guaranteed by




                                                 2
 Case 1:19-cv-00081-NT Document 26 Filed 06/26/19 Page 3 of 16                    PageID #: 84



the Americans with Disabilities Act. Further, Defendants’ deliberate indifference to Mr. Loisel’s

and other members of his Class’s suffering and long-term consequences of denying treatment

violate their constitutional right to be free from cruel and unusual punishment as guaranteed by

the Eighth and Fourteenth Amendments to the United States Constitution.

       7.      Loisel seeks declaratory and injunctive relief to enjoin the Defendants to provide

him and other members of his Class with DAA treatment and prevent further suffering.

                                           PARTIES

       8.      Plaintiff Mathiew Loisel was sentenced to 30 years in prison in February 2008, at

the age of 22. He has been incarcerated at the MSP in Warren, Maine, since 2012. He is in the

legal custody and control of the DOC.

       9.      Wellpath, LLC, is a Delaware limited liability company. Wellpath, was formerly

known as Correct Care Solutions, LLC. Its principal place of business is Nashville, Tennessee.

Wellpath has regional offices in nine states, including Maine. Wellpath contracts with the DOC

to provide medical care to prisoners at the MSP and other Maine correctional facilities.

       10.     Defendant Robert Clinton, M.D. (“Dr. Clinton”), is Medical Director for Wellpath

at the MSP.

       11.     Defendant Richard Liberty (“Nurse Liberty”) is a Nurse Practitioner employed by

Wellpath at the MSP.

       12.     At all times relevant to this complaint, both Dr. Clinton and Nurse Liberty were

acting as employees and/or agents of Wellpath and under color of state law.

       13.     Upon information and belief, Wellpath, through its agents and employees,

including Dr. Clinton and Nurse Liberty, is responsible for developing, implementing, and

enforcing the DOC’s policy regarding the treatment of prisoners with chronic HCV.




                                                3
 Case 1:19-cv-00081-NT Document 26 Filed 06/26/19 Page 4 of 16                     PageID #: 85



        14.     Randall Liberty (“Commissioner Liberty”) is the Commissioner of the DOC. As

such, he has oversight and authority over all aspects of the management and governance of DOC,

including each Maine state correctional facility. He has responsibility for ensuring the delivery of

necessary medical treatment for the serious medical needs of all individuals held in DOC’s

correctional facilities. Commissioner Liberty is sued in his official capacity.

        15.     At all times relevant to this Complaint, Commissioner Liberty has acted, and will

continue to act, under the color of law.

        16.     Matthew Magnusson (“Warden Magnusson”) is the Warden for the MSP. As

such, he is responsible for ensuring the delivery of necessary medical treatment for the serious

medical needs of all individuals incarcerated at the MSP. Warden Magnusson is sued in his

official capacity.

        17.     At all times relevant to this Complaint, Warden Magnusson has acted, and will

continue to act, under the color of law.

        18.     The Department of Corrections is a Department of the State of Maine. The DOC

is responsible for the direction and general administrative supervision, guidance and planning of

both adult and juvenile correctional facilities and programs within the State. Its responsibilities

include, among other things, ensuring that those persons in its custody receive appropriate and

timely medical care.

                                           JURISDICTION

        19.     This action seeks to vindicate rights guaranteed by the Eighth and Fourteenth

Amendments to the United States Constitution, pursuant to 42 U.S.C. § 1983.

        20.     This action is also brought pursuant to Title II of the Americans with Disabilities

Act, 42 U.S.C. §§ 12131-12134.




                                                  4
 Case 1:19-cv-00081-NT Document 26 Filed 06/26/19 Page 5 of 16                     PageID #: 86



        21.     This Court has original jurisdiction over this action pursuant to 28 U.S.C. § 1331,

because this action arises under federal law. Jurisdiction is also authorized pursuant to 28 U.S.C.

§ 1343(a)(3).

        22.     Venue is proper pursuant to 28 U.S.C. § 1391(b) because all the events and

omissions giving rise to this action occurred within this judicial district and because Defendants

are subject to personal jurisdiction in this District.

        23.     Upon information and belief, Plaintiff Loisel has exhausted his administrative

remedies in accordance with 42 U.S.C. § 1997e(a). He has used the prisoner grievance procedure

at the Maine State Prison, but has been denied treatment at every stage in the process.

                                                FACTS

    A. Chronic HCV

        24.     HCV is a blood-borne infectious disease, which is transmitted through exposure

to infected blood. HCV can be transmitted by, among other things, piercing, tattooing, injectable

drug use, and sexual intercourse. According to the U.S. Department of Health and Human

Services, Centers for Disease Control and Prevention (“CDC”), HCV is ten times more

infectious than HIV. See https://www.cdc.gov/nchhstp/newsroom/docs/factsheets/Hepatitis-C-A-

Silent-Epidemic-Infographic.pdf

        25.     According to the CDC, more people die from HCV than from all of the 60 other

reported infectious diseases combined. According to conservative estimates, more than 20,000

people in the United States die from HCV complications every year.

        26.     Seventy-five to 85 percent of people who are infected with HCV will go on to

develop chronic HCV, which is characterized as a Hepatitis C infection that lasts longer than six

months.




                                                   5
 Case 1:19-cv-00081-NT Document 26 Filed 06/26/19 Page 6 of 16                        PageID #: 87



        27.      Chronic HCV impacts the liver. It also has the potential to affect multiple other

organs and bodily functions.

        28.      There is no way to predict which newly infected patients will develop advanced

liver disease.

        29.      One common hepatic manifestation of chronic HCV is fibrosis, or scarring of the

liver. The most severe form of scarring is called cirrhosis.

        30.      Cirrhosis is associated with increased rates of liver transplants and increased risk

of death.

        31.      Cirrhosis can cause irreversible scarring and can permanently reduce liver

function.

        32.      Cirrhosis can cause additional painful complications, including, among others,

pain throughout the body, jaundice, fluid retention with edema, abdominal ascites, mental

confusion, lymph disorders, and extreme fatigue.

        33.      Each day without treatment increases a person’s likelihood of developing chronic

liver disease, fibrosis, cirrhosis, liver cancer, painful complications, and death from liver failure.

        34.      Each day without treatment increases the risk that the untreated patient will spread

HCV to others.

    B. HCV in Prisons

        35.      HCV is a growing public health crisis in Maine and throughout the United States.

        36.      HCV is particularly prevalent among incarcerated populations. It has been

estimated that approximately 17 percent of the prison population in the United States has HCV.

        37.      In addition, more than one-third of people in the United States with HCV

infection pass through the correctional system annually.




                                                  6
 Case 1:19-cv-00081-NT Document 26 Filed 06/26/19 Page 7 of 16                  PageID #: 88



       38.       DOC records indicate that, as of October 2017, there were 580 inmates in MSP

infected with HCV. See Exhibit 1, obtained through a FOAA request.

       39.       More than 90 percent of persons who are incarcerated are eventually released

back into the community. More than half of the MSP population will likely be released within

the next four years.

       40.       When inmates with untreated HCV are released back into the general population,

they are likely to contribute to the HCV public health crisis by transmitting HCV to the general

population.

   C. Appropriate Treatment of HCV

       41.       It is widely accepted within the medical and public health communities that the

appropriate treatment for chronic HCV is a regimen of DAAs. DAA regimens last approximately

8 to 12 weeks.

       42.       DAAs target specific HCV proteins, thereby disrupting viral replication and

infection.

       43.       DAAs are well-tolerated and highly effective: a regimen of DAAs eliminates

chronic HCV in more than 90 percent of patients. Those patients who have successfully achieved

virologic cure can no longer transmit the virus to others.

       44.       Treatment with DAAs should begin as early in the course of a patient’s chronic

HCV infection as possible. A delay in DAA treatment for HCV decreases the benefits associated

with cure.

       45.       The American Association for the Study of Liver Disease and the Infectious

Disease Society of America “strong[ly]” recommend that all patients with chronic HCV receive

antiviral treatment, except those with a short life expectancy that cannot be remediated by HCV




                                                 7
 Case 1:19-cv-00081-NT Document 26 Filed 06/26/19 Page 8 of 16                   PageID #: 89



treatment. The Center for Disease Control encourages health care professionals to follow the

evidence-based standard of care developed by the American Academy for the Study of Liver

Disease and the Infectious Disease Society of America.

       46.       Non-incarcerated MaineCare beneficiaries diagnosed with chronic HCV have

access to DAA regimens. The MaineCare program does not require evidence of liver damage

before the approval of DAA treatment.

   D. Defendants’ Treatment Policy

       47.       The DOC, in consultation and in combination with the other Defendants, have

promulgated, and continue to enforce, a policy that severely restricts the treatment of chronic

HCV among Maine’s prison population, in contravention with prevailing medial guidelines on

appropriate treatment of chronic HCV and in deliberate indifference to the serious medical need

for treatment.

       48.       As of October 31, 2017, the DOC was aware that more than 580 Maine prisoners

were infected with chronic HCV. At that time, Defendants were actively treating three patients

for chronic HCV. One of those inmates was being treated because he was taken into DOC

custody after he had already started his course of DAAs. See Exhibit 1, obtained through a

FOAA request.

       49.       Upon information and belief, today, there remain hundreds of prisoners in DOC

custody who have been diagnosed with chronic HCV. The overwhelming majority are not

receiving treatment.

       50.        The policy or protocol for all prisoners in custody of the Maine DOC requires a

patient sustain a certain level of liver damage before being treated.




                                                 8
 Case 1:19-cv-00081-NT Document 26 Filed 06/26/19 Page 9 of 16                    PageID #: 90



       51.     Specifically, in order to receive DAA treatment, a Maine DOC inmate with HCV

must meet criteria as established by an aspartate aminotransferase (“AST”) to Platelet Ratio

Index (“APRI”) score.

       52.     Upon information and belief, a Maine DOC inmate with HCV must present an

APRI score of 2.0 or greater in order to qualify for treatment with DAAs.

       53.     An APRI score is an imprecise evaluation of liver damage. When an APRI score

is high, it is a fairly reliable indicator of severe fibrosis or cirrhosis, but low and mid-range

scores do not pick up many people who have significant fibrosis or cirrhosis.

       54.     For instance, in more than 90 percent of patients, an APRI score of 2.0 or higher

indicates that the patient has cirrhosis of the liver. But more than half of people with cirrhosis

will not have an APRI score of 2.0 or higher.

       55.     Stated differently, under Defendants’ policy, even some patients with cirrhosis of

the liver do not qualify for treatment of their chronic HCV.

       56.     Upon information and belief, all Defendants are aware of, have consented to, and

have participation in the implantation of, the DOC policy or protocol that denies inmates

medically appropriate treatment until they present an APRI score of 2.0 or greater.

       57.     The DOC policy is incongruent with policies promulgated by other agencies

within the State of Maine. For example, non-incarcerated MaineCare beneficiaries who have

been diagnosed with HCV have access to DAA regimens, irrespective of the extent of their liver

damage.

   E. The Course and Treatment of Loisel’s Chronic HCV

       58.     In or around March 2014, Plaintiff learned that he had been diagnosed with HCV.




                                                9
Case 1:19-cv-00081-NT Document 26 Filed 06/26/19 Page 10 of 16                      PageID #: 91



       59.     Since 2014, Plaintiff has suffered from chronic HCV. Manifestations of his

disease include, but are not limited to, chronic fatigue, abdominal pain, and acid reflux.

       60.     Since 2014, Defendants have routinely monitored Plaintiff’s chronic HCV. At no

point have Defendants offered to treat Plaintiff’s chronic HCV with a DAA regimen.

       61.     On or about January 31, 2018, Plaintiff met with Nurse Liberty. During that

meeting, Plaintiff requested treatment for his chronic HCV.

       62.     Nurse Liberty refused to provide Plaintiff treatment. Nurse Liberty informed

Plaintiff that he did not qualify for treatment under Defendants’ policy for treatment of chronic

HCV, because he did not have an APRI score equal to or greater than 2.0.

       63.     During the January 31, 2018 meeting, Nurse Liberty told Plaintiff, in sum and

substance, that “the costs of these drugs is just too high” and that Defendants “cannot possibly

treat everybody.”

                               CLASS ACTION ALLEGATIONS

       64.     Plaintiff brings this action as a class action pursuant to Federal Rule of Civil

Procedure 23, on behalf of all persons:

               (1) who are in the legal custody of the Maine Department of Corrections,

                    regardless of facility location; and

               (2) who have been incarcerated for at least 14 days or completed an initial

                    healthcare screening, whichever occurs first; and

               (3) who have been diagnosed with chronic HCV;

               (4) for whom DAA treatment has not been provided;

               (5) and for whom DAA treatment is medically appropriate.




                                                  10
Case 1:19-cv-00081-NT Document 26 Filed 06/26/19 Page 11 of 16                      PageID #: 92



       65.     This action can be maintained as a class, because there is a well-defined

community of interest in the litigation and the proposed Class is easily ascertainable.

       66.     Numerosity: It is estimated that the number of Class members is in the many

hundreds. Joinder of all Class members is impracticable.

       67.     Common Questions Predominate: This action involves common questions of law

and fact applicable to each Class member that predominate over questions that affect only

individual Class members. Thus, proof of a common set of facts will establish the right of each

Class member. Questions of law and fact common to each Class member include, for example:

               (a) Whether Defendants promulgated, maintain, and enforce a policy to precludes

                   inmates with chronic HCV in DOC custody from receiving appropriate

                   treatment;

               (b) Whether Defendants’ policy regarding treatment of chronic HCV of prisoners

                   violates the Eighth and Fourteenth Amendments to the United States

                   Constitution;

               (c) Whether Defendants’ policy regarding treatment of prisoners with chronic

                   HCV violates the Americans with Disabilities Act;

       68.     Typicality: The named Plaintiff has been diagnosed with chronic HCV, is subject

to Defendants’ policy or practice concerning chronic HCV treatment and screening, has been

denied chronic HCV treatment with DAAs, and is at the same kind of risks of substantial harm as

members of the Class. The injuries of each member of the putative Class were, and are, caused

directly by Defendants’ unlawful and unconstitutional conduct.

       69.     Adequacy: Plaintiff will fairly and adequately protect the interest of the Class.

Neither Plaintiff nor Plaintiff’s counsel have any interests that conflict with, or are antagonistic




                                                11
Case 1:19-cv-00081-NT Document 26 Filed 06/26/19 Page 12 of 16                      PageID #: 93



to, the interests of the Class members. Plaintiff is committed to obtaining declaratory and

injunctive relief that will benefit themselves and the Class by ending Defendants’ unlawful

policy or practice of denying appropriate care for inmates with chronic HCV. Plaintiff is

represented by experienced counsel who experience with complex civil litigation, including class

actions.

       70.      The requirements of Rule 23(b)(2) are satisfied. Defendants have acted or refused

to act on grounds that apply generally to the class, so that final injunctive relief or will end the

unlawful policy or practice for all Class members, allowing them to receive proper treatment for

chronic HCV.

       71.       Plaintiff and members of the proposed Class have suffered, and will continue to

suffer, grave and irreparable harm unless the Court orders Defendants to provide the safe and

effective treatment of chronic HCV with DAAs as described herein.

                                      CAUSES OF ACTION
               Count I — Eighth and Fourteenth Amendments to the U.S. Constitution
                                           via 42 U.S.C. § 1983
             Brought by Plaintiff on his own behalf and on behalf of the putative class

       72.      Plaintiff incorporate the foregoing paragraphs as though fully contained herein.

       73.      Plaintiff and the Class suffer from a dangerous and painful medical condition and

have a serious medical need for treatment.

       74.      Defendants know of and enforce the policies and practices described above. They

know of Plaintiff and the Class’s serious medical needs, but intentionally refuse to provide

treatment addressing those needs. Defendants know that failure to treat those serious medical

needs has harmed Plaintiff and the Class and continues to place them at substantial risk of

serious harm.




                                                12
Case 1:19-cv-00081-NT Document 26 Filed 06/26/19 Page 13 of 16                       PageID #: 94



       75.       Defendants have failed to provide failed to provide timely and appropriate care to

Plaintiff and the Class. This constitutes deliberate indifference to the serious medical needs of

Plaintiff and other similarly situated inmates infected with chronic HCV, thereby establishing a

violation of U.S. Const. amend. VIII and XIV, for which 42 U.S.C. § 1983 provides declaratory,

equitable, mandamus, and legal remedies.

              Count II— Americans with Disabilities Act, 42 U.S.C. 12131, et seq.

             Brought by Plaintiff on his own behalf and on behalf of the putative class

       76.       Plaintiff incorporates the foregoing paragraphs as though fully contained herein.

       77.       The Americans with Disabilities Act (“ADA”) and its subsequent amendments

prohibit public entities from discriminating against persons with disabilities in their programs,

services, and activities. 42 U.S.C. § 12131-12134.

       78.       The ADA defines “public entity” as any state or local government or “any

department, agency. . . or other instrumentality” of a state or local government. 42 U.S.C. §

12131(1 )(A), (B).

       79.       DOC is a “public entity” as defined by the ADA. DOC has legal custody of

hundreds of individuals that have been diagnosed with chronic HCV.

       80.       Defendants Commissioner Liberty and Warden Magnusson are individuals who

are responsible for DOC’ s policies and practices and are authorized representatives of DOC.

Defendants Dr. Clinton, Nurse Liberty, and Wellpath are DOC’s contracted agents for the

purposes of carrying out the conduct described herein.

       81.       Plaintiff and members of the putative Class each have a disability within the

meaning of the ADA. An infection with a potentially deadly communicable virus constitutes a

physical or mental impairment that substantially limits several major life activities.




                                                 13
Case 1:19-cv-00081-NT Document 26 Filed 06/26/19 Page 14 of 16                        PageID #: 95



       82.     Plaintiff and members of the putative Class are regarded by Defendants as having

a disability because Mr. Loisel has been subjected to the Defendants’ chronic HCV policies or

practices because he is infected with chronic HCV.

       83.     The Defendants have policies or practices to address the entire range of serious

medical conditions that arise for individuals that are within DOC’s legal custody. Upon

information and belief, in no other similar set of circumstances does DOC maintain policies or

practices that depart from the provision of appropriate treatment of a serious medical condition

on the basis of non-medical considerations, as alleged herein.

       84.     Plaintiff and the Class are excluded from appropriate medical treatment by reason

of their disabilities. Defendants discriminate against Plaintiff and the Class on the basis of their

disabilities by denying or withholding medically necessary treatment for non-medical reasons

unrelated to the standard of care, as described throughout this Complaint. Defendants have

singled out individuals infected with chronic HCV to be subjected to policies and practices that

lack any medical or otherwise rational justification in a manner distinct from Defendants’

policies or practices for individuals with other medical needs.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays that the Court issue the following relief:

       a. A declaratory judgment that Defendants’ policy or practice of denying or withholding

DAA treatment from the Plaintiff and putative class members violates the Eighth Amendment.

       b. A declaratory judgment that Defendants’ policy or practice of denying or withholding

DAA treatment from the Plaintiff violates the Americans with Disabilities Act.

       c. An injunction ordering Defendants to: (i) formulate and implement an HCV treatment

policy that meets the current standard of medical care, including in identifying and monitoring




                                                 14
Case 1:19-cv-00081-NT Document 26 Filed 06/26/19 Page 15 of 16                        PageID #: 96



persons with HCV; (ii) treat Plaintiff and members of the Class with appropriate DAAs; (iii)

provide Plaintiff and members of the Class an appropriate and accurate assessment of their level

of fibrosis or cirrhosis, counseling on drug interactions, and ongoing medical care for

complications and symptoms of chronic HCV; and (iv) include in any future contract with any

entity to which it delegates its responsibility to provide for the medical needs of class members a

provision that requires medical treatment consistent with the Court’s Order.

       d. Any further appropriate injunctions necessary to prevent future violations of Plaintiff

and the Class’s rights.

       e. Certify that this action be maintained as a class action with a class definition as set

forth herein.

       f. Certify the Named Plaintiff identified herein as class representative and Plaintiff’s

undersigned counsel as class counsel.

       g. Award Plaintiff’s costs, including reasonable attorneys’ fees.

       h. Allow any further relief to which Plaintiff and the Plaintiff Class may be entitled.

                               DEMAND FOR A JURY TRIAL

       Plaintiff Loisel demands a jury for all issues so triable.




                                                 15
Case 1:19-cv-00081-NT Document 26 Filed 06/26/19 Page 16 of 16         PageID #: 97




Dated: June 26, 2019                        /s/ Miriam A. Johnson
                                         Miriam A. Johnson, Esq.
                                         Taylor Asen, Esq.
                                         Berman & Simmons, P.A.
                                         P.O. Box 961
                                         Lewiston, ME 04243-0961
                                         (207) 784-3576
                                         mjohnson@bermansimmons.com
                                         tasen@bermansimmons.com
                                         Attorneys for Plaintiff and the Putative Class

                                          /s/ Peter Mancuso_______________
                                         Peter Mancuso, Esq.
                                         Andrew Schmidt, Esq.
                                         Andrew Schmidt Law, PLLC
                                         97 India Street
                                         Portland, ME 04101
                                         (207) 619-0884
                                         peter@maineworkerjustice.com
                                         Attorneys for Plaintiff and the Putative Class

1599552.doc




                                    16
